Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
	WO 2016/115078 to IMERYS (an equivalent of USP 9943541 to Biza) describes administering particulate kaolin clay to the waters of farm-raised fish to prevent infection by pathogenic bacteria.  The kaolin has a particle size distribution of >= 80% by wgt. having an effective particle diameter of <2 um or  >= 25% by weight has an effective particle diameter of <0.25 μm.  Per claim 1, the reference does not describe using pulverized kaolin having a particle size distribution of >=30% by weight passes through 60 mesh screen, i.e., <310 μm.1  Per claim 12, the reference does not describe administering pulverized kaolin to water in a portable tank at a concentration of 0.01 g/L – 8 g/L.  Per claim 20, the reference does not describe a particle size distribution of >= 40% by weight passing through 60 mesh screen, i.e., <310 μm2 or administering pulverized kaolin to water in a portable tank at a concentration of 0.01 g/L – 8 g/L.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
    

    
        1 USP 20040033266 to Thassu at [0013].
        2 USP 20040033266 to Thassu at [0013].